                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

RONALD B. GRAY,                  )
                                 )
           Plaintiff,            )
                                 )
      v.                         )                       CV 318-045
                                 )
ANDRIA MAYBERRY and THE TMG      )
FIRM, LLC,                       )
                                 )
           Defendants.           )
                            _________

                                         ORDER
                                         _________

       On November 22, 2019, the Court warned Plaintiff he had fourteen days to explain

why Defendant Mayberry should not be dismissed for failure to serve within the extended

service period after reasonable efforts of the United States Marshals Service to serve her.

(Doc. no. 57.) On December 6, 2019, Plaintiff responded to the November 22nd Order,

arguing Defendant Mayberry should not be dismissed. (Doc. no. 58.) Specifically, Plaintiff

states Defendant Mayberry threatened Plaintiff’s daughter and brother to stop Plaintiff from

having the Marshals Service attempt to serve her. (Id.) Thus, Plaintiff requests until January

8, 2020, to provide the Court with the proper address to serve Defendant Mayberry. (Id.)

Although the Marshals Service has already used reasonable efforts to attempt to locate and

serve Defendant Mayberry at two different locations, the Court will allow Plaintiff one final

opportunity to provide a valid address in light of the alleged attempts by Defendant

Mayberry to thwart service. Accordingly, the Court GRANTS Plaintiff’s request. Plaintiff
shall have through and including January 8, 2020, to provide the Court with sufficient

information to accomplish service of process on Defendant Mayberry.

      SO ORDERED this 11th day of December, 2019, at Augusta, Georgia.
